Case 1:20-cv-00821-LMB-JFA Document 159 Filed 01/15/21 Page 1 of 13 PageID# 2414




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

    CHRISTIAN ALBERTO
    SANTOS GARCIA, et al,

           Plaintiffs,

    v.                                                   Civ. Action No.: 1:20-cv-00821

    CHAD F. WOLF, et al.,

           Defendants.

                                STIPULATED PROTECTIVE ORDER

           Upon consideration of the stipulation of the parties, as evidenced by the endorsements of

    counsel below, and it appearing that during discovery the parties may exchange confidential and

    sensitive information or other private and confidential information, and it otherwise appearing

    proper to do so, it is for good cause hereby

           ORDERED that the discovery in this action, whether the information or documents are

    produced by, or elicited from, parties or nonparties, shall be governed by the following terms:

           I.      Definitions: The following definitions apply to this Order:

                   (a)     "Party" means any party to this action and its parent organization or

           owner(s) and "Parties" means the parties to this action and their respective parent

           organization or owner(s) collectively;

                   (b)     "Disclosing Person" or "Disclosing Party" means any Party or Third-Party

           that discloses Confidential Materials (as that term is defined further herein);

                   (c)     "Receiving Party" means any Party or Third-Party that receives

           Confidential Materials from a Disclosing Party;

                   (d)     "Third-Party" means any natural person, partnership, corporation,
Case 1:20-cv-00821-LMB-JFA Document 159 Filed 01/15/21 Page 2 of 13 PageID# 2415




           association, agency, or other legal entity not named as a Party in this action;

                  (e)       When used in this Order, the word "document" shall include, without

           limitation, all original, written, recorded, electronic or graphic materials, and all copies

           thereof;

                  (t)       "This action" as used in this Order refers to Christian Alberto Santos

           Garcia, et al. v. Chad F. Wolf, et al., Case No. 1:20cv821, pending in the United States

           District Court for the Eastern District of Virginia (Alexandria Division);

                      (g)   "Confidential" means any non-public, sensitive, protected health

           information ("PHI"), and/or proprietary business information of a Party or Third-Party

           qualifying for protection under applicable law including any material protected from

           disclosure by the Privacy Act of 1974, 5 U.S.C. § 552a, that is contained in any document

           or witness testimony that the Disclosing Person may designate;

                  (h)       "Highly Confidential -- Attorneys' Eyes Only" (referred to in this Order as

           "Highly Confidential") means any trade secret, highly proprietary, security, or sensitive

           competitive information contained in any document or witness testimony that would

           cause substantial competitive harm to the Disclosing Party or risk a security breach if

           such information was disclosed publicly or to anyone employed by the Receiving Party.

           2.     Discovery Materials: This Protective Order applies to all documents, testimony,

    and information produced, given, or filed in this action, including interrogatory answers,

    responses to requests for admission, documents produced (whether produced by parties or

    nonparties), expert reports, deposition testimony and transcripts (whether the testimony of party

    or nonparty witnesses), and deposition exhibits, all of which are hereafter referred to as

    "Discovery Materials." Nothing contained herein shall be construed to restrict the ability of a




                                                     2
Case 1:20-cv-00821-LMB-JFA Document 159 Filed 01/15/21 Page 3 of 13 PageID# 2416




    non-party from objecting to disclosure of information within its possession, custody, and control

    pursuant to any applicable federal or state law, including, but not limited to, the Department of

    Homeland Security's ("OHS") Touhy regulations, 6 C.F.R. §§ 5.41 et seq., any Federal Rule of

    Civil Procedure, or any Federal Rule of Criminal Procedure.

           3.      Use Restriction: Discovery Materials produced by a Disclosing Party shall be

    used by a Receiving Party only for the purpose of this action.

           4.      "Confidential" Designation:       If a Disclosing Person or a Disclosing Party

    contends that certain Discovery Material it produces is Confidential, then that Disclosing Party

    (the "Designating Party") may designate the Discovery Material as "Confidential'' ("Confidential

    Material'') as provided in Paragraph 7. Confidential Material so designated shall be maintained

    by a Receiving Party in confidence and shall not be given, shown, made available, or

    communicated in any way to anyone other than the following persons: (a) attorneys of record in

    this action and their partners, associates, and regularly-employed staff, and supporting personnel

    to the extent necessary to render professional services in this action, and any duplicating,

    photocopying, document scanning/coding contractors, and electronic discovery consultants

    engaged to assist counsel in this action; (b) persons who appear on the face of the Confidential

    Material as an author, addressee, or recipient thereof; or persons who are shown to have prior

    knowledge of the contents of the document or thing, participated in events described or

    contained in the document or thing, or in whose files the document or thing was found; (c)

    independent consultants and experts (other than current employees of the Receiving Party)

    retained or specially employed for the purposes of this action who have first signed a

    Confidentiality Agreement in the form annexed hereto as Exhibit A (a copy of which shall be

    given to opposing counsel); (d) court reporters (provided that each is first advised of. and agrees




                                                    3
Case 1:20-cv-00821-LMB-JFA Document 159 Filed 01/15/21 Page 4 of 13 PageID# 2417




    to be bound by, the terms of this Protective Order); (e) this Court or a court with appellate

    jurisdiction, and court personnel, in the manner described in Paragraph 11; (t) the author or

    creator of the information; (g) any person shown to have received or provided the information, or

    to whom it is shown to have been disclosed prior to the commencement of this action; and (h) the

    Parties and their officers and employees whose assistance is deemed reasonably necessary by

    counsel for that Party to assist counsel in this action, provided that each is first advised of, and

    agrees to be bound by, the terms of this Protective Order.

           5.      "Highly Confidential - Attorneys' Eyes Only" Designation: If a Disclosing

    Party contends that any Discovery Material should be disclosed and used in this action on a very

    limited basis because it is extremely competitively sensitive, highly confidential, poses a security

    concern, or for some other good cause within the meaning of Rule 26(c), then the Disclosing

    Party may designate that material as "Highly Confidential - Attorneys' Eyes Only" or a similar

    designation ("Highly Confidential Material").        Highly Confidential Material shall be kept

    confidential by the recipient and shall not be given, shown, made available, or communicated in

    any way to anyone other than the persons described and on the same terms in Paragraphs 4(a),

    (b), (c), (d) and (e). Highly Confidential Material shall not be given, shown, made available, or

    communicated in any way to any Party or Third Party, or to their respective owner(s), officers, or

    employees of any Party or Third Party.

           6.      Advising Clients Concerning Highly Confidential Materials: Nothing in this

    Stipulated Protective Order shall prevent or otherwise restrict counsel from rendering advice to

    their clients and, in the course of rendering such advice, relying on the examination of Highly

    Confidential Materials. However, in rendering such advice and otherwise communicating with




                                                     4
Case 1:20-cv-00821-LMB-JFA Document 159 Filed 01/15/21 Page 5 of 13 PageID# 2418




    the client, counsel shall not disclose the contents, substance, or source of any Highly

    Confidential Materials, except as otherwise pennitted by this Stipulated Protective Order.

              7.       Designating Discovery Materials:     Documents containing Confidential or

    Highly Confidential Material (collectively "Materials) must be marked as such at the time they

    are produced to a Receiving Party either by a stamped legend if it is a document, or on the disk,

    CD-ROM, or other electronic media or file containing the documents. Oral testimony containing

    Confidential or Highly Confidential Material elicited during a deposition may be designated as

    such by counsel orally on the record during the deposition or by written designation within

    fifteen (15) days of the Designating Party's counsel's receipt of the deposition transcript (the

    "Review Period"). During the Review Period, the Parties shall treat the deposition transcript, in

    its entirety, as Highly Confidential. Materials should be marked at the time a document or

    electronic infonnation is produced, at the time an oral statement is elicited, or within the Review

    Period.        Documents produced by a Third Party that a Party reasonably believes contain

    infonnation of the Party that qualifies for protection under this Order as Confidential or Highly

    Confidential - Attorneys' Eyes Only may so designate such Third-Party documents by giving the

    other Party written notice of such designation within fifteen (15) days of the Designating Party's

    receipt of those documents.

              8.       Inadvertent Production    of Privileged, Work-Product Protected, or

    Confidential Information: The mere inadvertent production of Discovery Material which the

    Disclosing Party contends is privileged or work-product protected, or which the producing party

    inadvertently failed to designate as Confidential or Highly Confidential at the time of production,

    shall not, in and of itself, be deemed a waiver of any privilege, protection, or confidentiality,

    provided that the producing party shall promptly make a specific request (a) for the return of the




                                                    5
Case 1:20-cv-00821-LMB-JFA Document 159 Filed 01/15/21 Page 6 of 13 PageID# 2419




    inadvertently-produced privileged or work-product protected material, or (b) for the opportunity

    to designate the confidentiality of undesignated Discovery Materials. An inadvertent production

    shall include both the unintentional production of material then-known to include privileged,

    work product, or Confidential Information which is mistakenly included in a production and

    information intentionally included in a production but not then-known to include such material

    which is only later determined to be privileged, work product, or Confidential Information. In

    the event of a dispute, either Party may seek relief from the Court; however, the Party or Third

    Party making the inadvertent production shall bear the burden of proving that the Discovery

    Materials at issue should be treated as privileged or work-product protected material, or as

    Confidential or Highly Confidential Material, and that there has not been a waiver under Federal

    Rule of Evidence 502(b). Pending resolution of any such dispute, the Party that received the

    disputed Discovery Materials shall treat those Discovery Materials as if they had been designated

    in the manner requested by the producing Party. This provision is in addition to the protections

    afforded under Rule 502{b) of the Federal Rules of Evidence regarding the inadvertent disclosure

    of attorney-client privileged information. Moreover, in the event that a waiver of attorney-client

    privilege has been found due to a disclosure during discovery in this action, this provision

    constitutes a court order pursuant to Rule 502(d) of the Federal Rules of Evidence that the waiver

    is not a waiver in any other federal or state proceeding.

           9.      Challenging a Designation: A Party's or Third Party's designation of Discovery

    Materials as Confidential or Highly Confidential Material may be challenged by any Receiving

    Party. The Party or Third Party making the designation shall bear the burden of proving that the

    Discovery Materials at issue should be treated as Confidential or Highly Confidential Material.

    When a challenge is made the Parties shall attempt to resolve it in good faith and will meet-and-




                                                     6
Case 1:20-cv-00821-LMB-JFA Document 159 Filed 01/15/21 Page 7 of 13 PageID# 2420




    confer on any challenge to the designation. If the Parties cannot resolve a challenge without

    court intervention after a good-faith effort to resolve the disagreement, the party designating or

    challenging a confidentiality designation (or both) may apply to the Court for a ruling that the

    Discovery Material objected to shall (as applicable) be treated or not treated as Confidential or

    Highly Confidential. Until the Court enters an order determining the status of the Discovery

    Material, it shall be treated as designated under this Order.

            I 0.   Reproduction Restrictions:        There shall be no reproduction of Discovery

    Materials (including Confidential and Highly Confidential Materials) except for the purpose of

    litigating this action. As is reasonably necessary for this purpose, copies, excerpts, or summaries

    of Confidential and Highly Confidential Materials may be made and shown or given to those

    persons authorized under this Order. The recipient of Highly Confidential Material that has been

    produced in electronic format shall not copy or store it on any computer hard drive (except in

    RAM), or on any computer network or networked device, unless access to such information is

    password-protected, and password access is limited to the persons authorized under this

    Protective Order.

            l l.   Use and Sealing of Own Discovery Materials: A Party or Third Party may use

    its own Confidential or Highly Confidential Materials in any way. A Party or Third Party may

    file its own Confidential or Highly Confidential Materials under seal. This Protective Order,

    however, does not prospectively authorize sealing of Confidential or Highly Confidential

    Materials filed in the judicial record; rather, a party or nonparty must apply for authorization to

    file its own Confidential or Highly Confidential Materials under seal in accordance with the

    procedures set forth in Local Civil Rule 5.




                                                      7
Case 1:20-cv-00821-LMB-JFA Document 159 Filed 01/15/21 Page 8 of 13 PageID# 2421




            12.    Use and Sealing of Discovery Materials Produced by Another Party or

    Nonparty: The Parties may use any Confidential or Highly Confidential Material produced by

    another Party or Third Party as an exhibit or attachment to any motion, or as a deposition exhibit,

    or as a proposed trial exhibit subject to this Paragraph 12. This Protective Order, however, does

    not prospectively authorize sealing of Confidential or Highly Confidential Materials filed in the

    judicial record; rather, a Party or Third Party must apply for authorization to file the Protected

    Information of another Party or Third Party under seal in accordance with the procedures set

    forth in Local Civil Rule 5, seeking to have those Confidential or Highly Confidential Materials

    maintained under seal until further order of the Court. A party desiring to file confidential

    information with the court will file it under seal, or obtain the permission of the designating party

    to file it in the public record. If any challenge is made to the sealing of materials filed with the

    Court, the Disclosing Party shall bear the burden of proving that sealing is warranted; provided

    however, that if a Party challenges the designation of Discovery Materials designated by a Third

    Party as Confidential or Highly Confidential, the Party challenging the designation shall give

    notice to the designating Third Party and shall bear the burden of proving that the Discovery

    Materials should not be sealed.

           13.     Use at Deposition, Hearing, or Trial: If Confidential or Highly Confidential

    Material of a Disclosing Party is used by a Receiving Party as a deposition exhibit or as an

    exhibit at any hearing or trial, the Disclosing Party may request that only persons authorized

    under this Protective Order to be given access to the designated Materials be present for the

    testimony given regarding that material. In the event of a dispute, the Party seeking to limit

    attendance at the deposition shall bear the burden of seeking relief from the Court.               If

    Confidential or Highly Confidential Material of a Disclosing Third Party is used by a Receiving




                                                     8
Case 1:20-cv-00821-LMB-JFA Document 159 Filed 01/15/21 Page 9 of 13 PageID# 2422




    Party as a deposition exhibit or as an exhibit at any hearing or trial, only persons authorized

    under this Protective Order to be given access to such Materials may be present for the testimony

    given regarding that material unless otherwise authorized by the Disclosing Third Party in

    writing in advance of the deposition, hearing, or trial or as may be ordered by the Court.

            14.    Disposition Upon Termination of Action: Upon final termination of this action,

    including all appeals, the parties shall assemble and return all Confidential and Highly

    Confidential Material, together with all copies thereof, to the producing Party or Third Party, or

    shall destroy those Materials and provide a certification of destruction to the other Party within

    60 (sixty) days of the termination of the action. Notwithstanding this provision, each entity

    serving as counsel is entitled to retain one archival copy of all Discovery Materials.

           15.     Adoption by Nonparty: Counsel for the parties shall serve a true and complete

    copy of this Protective Order on any nonparty on whom a discovery or trial subpoena is served.

    A Third Party may consent in writing to be bound by this Protective Order, and upon such

    consent, shall be deemed a party to this Protective Order and subject to its terms and to the

    personal jurisdiction of this Court with respect to the interpretation and enforcement of this

    Stipulated Protective Order. The entry of this Protective Order upon the stipulation of the parties

    in no way limits any nonparty from seeking other or further relief from the Court.

            16.    Exclusions from this Protective Order:          The restrictive disclosure and use

    provisions of this Protective Order shall not apply to any document or information that is, or

    during the litigation becomes, (a) of public record; (b) filed as a public record with the clerk of

    any federal or state court in other litigation except due to the inadvertence of counsel for a Party

    that is promptly cured; (c) filed with any federal or state agency, copies of which are required by

    that agency to be freely available in their entirety to the public; or (d) published in any other




                                                     9
Case 1:20-cv-00821-LMB-JFA Document 159 Filed 01/15/21 Page 10 of 13 PageID# 2423




    way; provided that such public filing or other publication has not occurred in violation of this

    Protective Order or by violation of any other law.

            17.    Modification: Each party shall have the right to apply to the Court to modify this

    Protective Order for good cause shown.

            18.    Duration:     This Protective Order shall remain in full force and effect until

    mod ified by further order of the Court, and its terms shall survive the termination of this action

    unless otherwise modified by the Court.

            19.    Authorization to Disclose Information Subject to the Privacy Act: To the

    extent that the Privacy Act allows the disclosure of protected information pursuant to a court

    order, see 5 U.S.C. § 552a(b)(I I), this Order constitutes such a court order.

           20.     Continuing Jurisdiction of the Court:            After final determination of this

    litigation, the provisions of this Order shall continue to be binding, and the Court shall retain

    jurisdiction over the parties for enforcement of its provisions. Any violations of this Order may

    be punished by appropriate measures including, without limitation, contempt proceed ings and/or

    monetary sanctions.

                                                                          :sfE!r-
                                                    -----/s/
                                                    John F. Anderson
                                                    United States Magistrate Judge
    Dated: 'T'M""'-4        \S- ,"b,Z\
    Alexandria, VirginJ.a                          United States District Judge/
                                                   United States Magistrate Judge




                                                     10
Case 1:20-cv-00821-LMB-JFA Document 159 Filed 01/15/21 Page 11 of 13 PageID# 2424




    WE STIPULATE TO THIS:

                   Isl
    Simon Sandoval-Moshenberg                 Joseph D. West (Va. Bar No. 16834)
    (Va. Bar No. 77110)                       David Debold (pro hac vice)
    Kristin Donovan (Va. Bar No. 92207)       Naima L. Farrell (pro hac vice)
    Granville Warner (Va. Bar. No. 24957)     Thomas J. McCormac IV
    LEGAL AID JUSTICE CENTER                  (pro hac vice)
    6066 Leesburg Pike, Suite 520             Blair Watler (pro hac vice)
    Falls Church, VA 22041                    Katherine King (pro hac vice)
    Tel: 703-778-3450                         GIBSON, DUNN & CRUTCHER LLP
    simon@justice4al1.org                      1050 Connecticut Avenue, N. W.
    kristin@justice4all.org                   Washington, D.C. 20036-5306
    cwarner@justice4all.org                   Tel: 202-955-8551
                                              jwest@gibsondunn.com
    Sirine Shebaya (pro hac vice)             ddebold@gibsondunn.com
    Amber Qureshi (pro hac vice)              nfarrell@gibsondunn.com
    NATIONAL IMMIGRATION PROJECT OF           tmccormac@gibsondunn.com
    THE NATIONAL LA WYERS GUILD               bwatler@gibsondunn.com
    2201 Wisconsin Avenue, N.W., Suite 200    kking@gibsondunn.com
    Washington, D.C. 20007
    Tel: 617-227-9727                         Pro bono counsel for Plaintiffs
    sirine@nipnlg.org
    amber@nipnlg.org

    Pro bono counsel for Plaintiffs



    G. ZACHARY TERWILLIGER                    JEFFREY CRAWFORD AND
                                              IMMIGRATION CENTERS OF AMERICA
                                              - FARMVILLE, LLC
    By:            Isl
    YURI S. FUCHS
    Assistant United States Attorneys                        Isl
    Office of the United States Attorney      JOHN M. ERBACH (VSB No. 76695)
    2100 Jamieson Avenue                      Email: jerbach@spottsfain.com
    Alexandria, Virginia 22314                PATRICIA BUGG TURNER (VSB No.
    Tel: (703) 299-3872                       72775)
    Fax: (703) 299-3983                       Email: pturner@spottsfain.com
    Email: yuri.fuchs@usdoj.gov               KASEY L. HOARE (VSB No. 92289)
                                              Email: khoare@spottsfain.com
    Counsel for Federal Defendants            Spotts Fain PC
                                              411 East Franklin Street, Suite 600
                                              P.O. Box 1555
                                              Richmond, VA 22318



                                             11
Case 1:20-cv-00821-LMB-JFA Document 159 Filed 01/15/21 Page 12 of 13 PageID# 2425




                                                 (804) 697-2000 (Telephone)
                                                 (804) 697-2100 (Facsimile)

                                                 Counsel for Defendants Jeffrey Crawford and
                                                 Immigration Centers ofAmerica, LLC




     ARMOR CORRECTIONAL HEALTH
     SERVICES, INC.



                  Isl
     CHRISTOPHER F. QUIRK (VSB #88238)
     Email: cquirk@sandsanderson.com
     EDWARD J. MCNELIS, III (VSB #34003)
     Email: emcnelis@sandsanderson.com
     Sands Anderson PC
     1111 East Main Street, Suite 2400
     Richmond, Virginia 23219
     Telephone: (804) 648-1636
     Facsimile: (804) 783-7291
     Counsel for Defendant Armor Correctional
     Health Services, Inc.




                                                12
Case 1:20-cv-00821-LMB-JFA Document 159 Filed 01/15/21 Page 13 of 13 PageID# 2426




                                             EXHIBIT A

                                  CONFIDENTIALITY AGREEMENT

            The undersigned, having read and understood the Stipulated Protective Order entered in
    this action governing and restricting the use and disclosure of Discovery Material, Confidential
     Discovery Material, and Highly Confidential Discovery Material (as defined therein), hereby
     agrees to be bound by the terms thereof, and will use such materials only for the purposes of this
    case, and will make no use or disclosure of them other than as provided in the Stipulated
     Protective Order. The undersigned also agrees to submit to the jurisdiction of the United States
     District Court for the Eastern District of Virginia, Alexandria Division, for the purpose of the
     enforcement of this order.


                                                  Name (print): _ _ _ _ _ _ _ _ __

                                                  Business:

                                                  Address:




                                                  Dated:




                                                     13
